PER CURIAM:
Claimants’ 1981 Toyota Tercel was damaged on May 13, 1981, while driving on County Route 59, also known as VanVoorhis Road, Morgantown, Monongalia County, West Virginia. The vehicle encountered the broken edge of the roadway damaging the right front tire in the amount of $65.34. The break along the edge of the pavement was approximately six inches deep, extended 12-20 inches into the road, and approximately eight feet down the road. Mrs. Danzig, driver of the vehicle at the time of the incident, testified that she had driven on Route 59 only once before and had not seen the break.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E. 2d 81 (1947). In order for the respondent to be liable for the damages incurred, notice, either actual or constructive, of the defect in the road must be shown. As there was no evidence of notice to the respondent, the claim must be denied.
Claim disallowed.